Citation Nr: 0631039	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-31 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In July 2006, the veteran testified at a Travel Board 
hearing.  At the hearing, the veteran stated his intention to 
file a claim of service connection for depression secondary 
to his service-connected pes planus.  As that issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.

By the July 2003 decision, the RO also denied service 
connection for a low back condition.  The veteran filed a 
notice of disagreement with respect to that determination 
that same month and the RO furnished him a statement of the 
case in February 2004.  However, no substantive appeal as to 
that issue was received.  During the Travel Board hearing, 
the veteran stated he did not wish to pursue the low back 
claim.  Inasmuch as an appeal of that issue has not been 
perfected, the Board will not address the issue any further.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2006).


REMAND

At his July 2006 Travel Board hearing, the veteran submitted 
evidence that was not previously available for review by the 
RO during its most recent consideration of the veteran's 
claim in March 2005.  The submitted evidence consists of VA 
treatment records from the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  Some of the records are duplicates, 
but several concerning podiatry treatment were prepared from 
visits subsequent to the earlier evidence of record, which 
was through October 2004.  The veteran also submitted an 
undated statement from his employer at the time of the 
hearing.  The RO has not considered these records.  
Additionally, in a July 2006 statement, the veteran and his 
representative explicitly asked for review of the evidence by 
the RO.  Here, due process considerations require that the RO 
consider the veteran's claim on appeal in light of this new 
evidence and issue of a supplemental statement of the case 
(SSOC) reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37(a) (2006).

The veteran indicated in his testimony that he continues to 
seek ongoing VA outpatient treatment at the Alexandria VAMC.  
Therefore, all pertinent VA outpatient clinical records 
prepared since October 2004 should be retrieved and 
associated with the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting him to identify or 
submit pertinent evidence in support of 
his claim, including medical records and 
lay statements.  This should include all 
pertinent evidence in his possession not 
yet submitted.  He should also be advised 
with regard to the criteria for awarding 
a disability rating and an effective 
date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  All pertinent VA clinical records 
prepared since October 2004 should be 
retrieved and associated with the claims 
folder.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

